Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application field on 10/5/2020.
3.	The submitted IDSs are considered.
4.	Claims 1-21 are presented for examinations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-5, 7-8, 11-12, 14-15, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Burks et al (US 20150350031 A1). 
Burks et al (“Burks”) is directed to ACCESSORY MANAGEMENT SYSTEM USING ENVIRONMENT MODEL.
As per claim 1, Burks discloses an electronic device (controller 102, Fig. 1, or controllers 202 of FIG. 2, or Controller 3900, Fig. 39, [0033]), comprising: 
A display device (e.g., screen 1100, Fig. 12, can be presented on a display of a controller device, [0127]); 
one or more input devices ([0177] User interface 3914 can include input devices);
one or more processors (e.g., controller 3900 can include processing subsystem, Fig. 39); and
Controller 3900 can include storage device 3912) storing one or more programs configured to be executed by the one or more processors ([0176]  storage device 3912 can store one or more application and/or operating system programs to be executed by processing subsystem 3910)  the one or more programs including instructions for: 
displaying, via the display device, a device access configuration user interface including at least a first set of device access affordances ([0043] Configuration 200 allows controllers 202 to communicate with accessories 204 located in local environment 206 (e.g., a home environment) a via a coordinator 210. [0055] It will be appreciated that network configuration 200 is illustrative and that variations and modifications are possible. Any number of controllers and any number of accessories can be included in a network configuration. [0128] Screen 1100 (and certain other screens described herein) can provide a "control" button 1102 and a "configure" button 1104. Selecting "control" button 1102 can put the app into a "control" mode in which the app can receive user input to control any accessories that have been added to a model of the automated environment);
while displaying the device access configuration user interface, receiving, via the one or more input devices, a set of one or more inputs that includes an input designating one or more users ([0157] Referring again to FIGS. 14 and 20, as noted above, screen 1400 can be scrollable to present additional configuration options. FIG. 29 shows an example of screen 1400 after scrolling down. Section 2908 can allow the user to manage other users associated with the home. For example, section 2908 can show a list of all other users who have been added to the home. The list can be initially empty, or it can just include the user (identified in FIG. 29 as "Me") of the controller on which screen 1400 is displayed. The user of the controller can add another user to the home, e.g., by operating control 2910. In some embodiments, in response to user operation of control 2910, the user interface can prompt the user to enter an identifier of the user to be added, such as an identifier of the new user's account with a cloud-based data service as described above);  and
 in response to receiving the set of one or more inputs: in accordance with the set of one or more inputs including an input corresponding to a selection of a first permission setting, sending an invitation that, when accepted, provides access to the one or more users that includes access to a set of devices based on the first permission setting that includes a first permission; and in accordance with the set of one or more inputs not including an input corresponding to selection of the first permission setting, sending an invitation that, when accepted, provides access to the one or more users that includes access to the set of devices based on the first permission setting that does not include the first permission ([0054]  For example, when one of controllers 202 sends a request, coordinator 210 can apply decision logic to determine whether the controller 202 that sent the request has appropriate permission; if not, coordinator 210 can reject the request. The decision logic can be as simple or complex as desired; for instance, a controller belonging to a child may be limited as to which hours of the day or for how long it can operate a particular accessory (e.g., a TV) while a parent's controller can have unlimited access, or a controller associated with a guest (e.g., a babysitter) may be restricted to operating a certain subset of the accessories. Thus, coordinator 210 is not limited to acting as a passive relay for messages between controllers and accessories but can actively intervene to resolve conflicting instructions, enforce any limitations that may exist on the privileges or permissions granted to particular controllers or users, and so on. Also see [Pars. 0102, 0108, 0114 and 0167]).

As per claim 4, Burks further discloses that the set of devices are associated with a network, and wherein the first permission setting is a setting that controls permission regarding access to the network. (Burks, [0058] In some embodiments, coordinator 210 can manage permissions associated with the accessory network or environment model to limit access by specific controllers 202 to some or all accessories 204). 

As per claim 5, Burks further discloses that the input corresponding to selection of the first permission setting comprises an input corresponding to selection of one of a plurality of permission levels that control permission to access the network (Burks, [0062] Further, as described below, different controllers 202 may have different levels of permission in regard to accessing accessories 204; for instance, remote access via network 208 may be permitted for some controllers 202 but not for other controllers 202).

As per claim 7, Burks further discloses   the electronic device is associated with a set of users, and wherein displaying the device access configuration user interface comprises: displaying, on the display device, one or more indications of suggested users that are included in the set of users, wherein the input designating one or more users is a selection of at least one of the set of users. [Burks, [0157] Referring again to FIGS. 14 and 20, the user of the controller can add another user to the home, e.g., by operating control 2910. In some embodiments, in response to user operation of control 2910, the user interface can prompt the user to enter an identifier of the user to be added, such as an identifier of the new user's account with a cloud-based data service as described above. The interface can also prompt the user to establish permissions for the new user, e.g., as described above. In some embodiments, a user can be removed by using additional interface controls.
As per medium claims 8, 11-12, and 14, the citations applied in device claims 1, 4-5, and 7 reads on the medium claims respectively. 
As per method claims 15, 18-19 and 21, the citations applied in device claims 1, 4-5, and 7 reads on the method claims respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, 6, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burks in view of Irani et al (US 20170359555 A1).
As per claim 2, Burks’s accessory management system comprises several local accessories.  However, Burks does not disclose a network connected camera device/accessory. Thus, as a result Burks fail to teach the first permission setting is a setting that controls access to the one or more network connected camera devices by the one or more users.
Irani, on the other hand disclose access to IP or networked camera. For example, at [0088], Irani discloses an option to access a more complete interface for the integrated accessory control system, which can be similar to interface screen 500. Options presented in the initial notification and/or the more complete interface can include, e.g., viewing or recording a live feed from an IP camera of the integrated accessory control system, viewing or saving a still image from the IP camera).
Burks and Irani are analogous art because they are from the same field of endeavor,    
Integrated Accessory management or control User Interface. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the IP/network camera accessory of Irani with Burks accessories because such accessory would have been included or predicted as one of the accessories in the system of Burks because Burks at [0104] describes in some embodiments, all of a user's controller devices might be linked to a cloud-based data service where the user maintains an account.. Furthermore Burks also describes   
  
As per claim 3, Burks in view of Irani further discloses that the input corresponding to selection of the first permission setting comprises an input corresponding to selection of one of a plurality of permission levels of access to the one or more network connected camera devices by the one or more users (Irani, [0092] Camera control service 604 can support control of the operating parameters of an IP camera. All characteristics can be optional, depending on the features available in a particular IP camera. The characteristics shown may have both read and write permissions; a paired controller can read the characteristic to determine its current state and write to the characteristic to change the state).

As per claim 6, Burks in view of Irani further discloses that the set of devices includes one or more devices that can be controlled remotely, and wherein the first permission setting is a setting that controls permission to remotely control the one or more devices that can be controlled remotely (Irani, [0203] Both local and remote streaming processes can be supported, and the controller that is requesting a stream can determine whether to communicate locally with the IP camera or through an intermediary such as coordinator 310).

As per medium claims 9, 10, and 13, the citations applied in device claims 2, 3 and 6 reads on the medium claims respectively. 
As per method claims 16, 17 and 20, the citations applied in device claims 2, 3 and 6 reads on the method claims respectively
 

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yew et al (US 20110185048 A1) is directed to: GATING ACCESSORY CONNECTION
Cranfill et al (US 10558546 B2) is directed to: User interfaces for controlling or presenting device usage on an electronic device.
Dye et al (US 9451144) is directed to: Remote camera user interface
8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /TADESSE HAILU/ Primary Examiner, Art Unit 2173